                Case 21-12567-MAM       Doc 30     Filed 03/23/21     Page 1 of 10




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                                 www.flsb.uscourts.gov

In re:                                                      Chapter 11

ICAN BENEFIT GROUP, LLC,                                    Case No. 21-12567-MAM

                                                            Jointly Administered with:

ICAN HOLDINGS, LLC,                                         Case No. 21-12568-MAM
ON CALL ONLINE, LLC,                                        Case No. 21-12569-MAM

         Debtors.
                                             /

                       VERIFIED RESPONSE IN OPPOSITION TO
              DEBTORS’ EMERGENCY MOTION TO USE CASH COLLATERAL

         Southern Guaranty Insurance Company (“SGIC”) hereby responds in opposition to the

motion of ICAN BENEFIT GROUP, LLC (“Benefit Group”), ICAN HOLDING, LLC

(“Holding”), and ON CALL ONLINE, LLC (“OnCall,” and together with Benefit Group and

Holding, the “Debtors”) for order authorizing use of cash collateral (the “Motion”) [ECF No. 13].

The Motion should be denied because (i) the Debtors have access to other cash that appears

sufficient to fund their proposed expenses without resorting to using SGIC’s cash collateral; and

(ii) the Debtors have provided incomplete and misleading information and have failed to carry

their burden of proving that SGIC’s interest in the Debtors’ cash collateral will be adequately

protected.

                               PRELIMINARY STATEMENT

         1.     SGIC asserts that these bankruptcy cases have been commenced solely to protect

the interests of the owner of the Debtors, Steven Tucker, from the consequences of his actions pre-

filing, and to frustrate and delay enforcement of SGIC’s rights. As described below, SGIC holds
              Case 21-12567-MAM          Doc 30      Filed 03/23/21    Page 2 of 10




an option to purchase the assets of the Debtors and was in the process of negotiating terms of its

exercise of that option that would have provided substantial benefits to the Debtors and their other

creditors. In the midst of those negotiations, the Debtors filed their petitions on March 18, 2021.

SGIC believes that the Debtors have and will continue to sustain cash losses in its businesses and

ultimately these cases will fail when the Debtors have exhausted available cash, to the detriment

of SGIC and the other creditors of the Debtors. Indeed, the Debtors’ proposed cash collateral

budget demonstrates that the Debtors’ cash on hand and cash to be received will decline during

the three-week period from $524,843 to an ending cash balance of $312,023. Without serious

reductions in expenses, it appears the Debtors will quickly run out of cash to pay operating

expenses and other chapter 11 administrative expenses.

       2.      Moreover, the Debtors’ budget note 1 lists $386,191 of proceeds from a PPP loan.

SGIC does not claim a perfected security interest in the PPP loan proceeds and does not object to

use of those funds to pay expenses in the budget. That cash appears to be sufficient to pay expenses

during the initial requested period of use. Therefore, the Debtors have not demonstrated a need to

use SGIC’s cash collateral in order to avoid immediate and irreparable harm, which is required by

Fed. R. Bankr. Pro. 4001(b)(2).

                                        BACKGROUND

       3.      The Debtors are indebted to SGIC pursuant to that certain Amended and Restated

Loan and Security Agreement dated March 19, 2019 among SGIC, on one hand, and the Debtors

and various affiliates of the Debtors, on the other hand (the “Loan Agreement”). Pursuant to the

Loan Agreement, the Debtors granted SGIC a security interest in substantially all of their assets

(the “Collateral”) to secure all Obligations owed by the Debtors to SGIC and its Affiliates, as




                                                 2
              Case 21-12567-MAM           Doc 30      Filed 03/23/21     Page 3 of 10




defined in the Loan Agreement. The Collateral includes “cash collateral” as that term is used in

section 363(a) of the Bankruptcy Code.

       4.        SGIC perfected its security interest by filing a UCC-1 financing statement with the

Florida Secretary of State on March 20, 2019 as File No. 201908175409.

       5.        The Obligations under the Loan Agreement total in excess of $9,757,846.

       6.        Steven Tucker, the ultimate owner of the Debtors, executed a “Bad Boy” Guaranty

in favor of SGIC.

       7.        The parties entered into the Loan Agreement in the context of a broader

restructuring transaction of the Debtors’ business. In conjunction with the Loan Agreement,

Holding entered into a Purchase Agreement pursuant to which Holding acquired indirectly from a

third-party investor group equity interests in Benefit Group and all of the equity interests in OnCall.

       8.        To facilitate the Purchase Agreement, the Debtors and their affiliates requested (i)

SGIC to enter into the Loan Agreement to finance the purchase and continued operations, (ii) CD

Paradise Management, LLLP (“Paradise”), an affiliate of SGIC, to provide management services,

and (iii) SGIC and certain affiliates to provide certain guaranties of obligations of Holding and

Benefit Group.

       9.        To induce SGIC and its affiliates to provide such accommodations and support, the

Debtors and certain affiliates (the “iCan Parties”) entered into an Option Agreement. Pursuant to

the Option Agreement, the iCan Parties granted an option to a designee of SGIC, Premier

Administration Solutions, Inc. (“TPA”), Paradise, and Dale Schmidt to acquire the business

conducted by the Debtors. The consideration for granting the Option Agreement comprised of (i)

SGIC’s accommodations and support to facilitate the Purchase Agreement and (ii) a one-time

payment of $100,000 to Mr. Tucker, which was paid in 2019. In the event of an exercise of the



                                                  3
               Case 21-12567-MAM          Doc 30       Filed 03/23/21     Page 4 of 10




Option, the optionee exercising the option would be required to satisfy and release certain

liabilities.

         10.    Upon the closing of the restructuring transactions, Mr. Tucker used $500,000 of the

loan proceeds to pay himself a “transaction bonus.”

         11.    The 2019 restructuring did not go well. After ongoing non-performance by the

Debtors and forbearance by SGIC, in January 2021, SGIC finally sent a demand and acceleration

letter to the Debtors. The parties engaged in settlement discussions, including a resolution

whereby the Debtors would voluntarily surrender the Collateral to SGIC.

         12.    In February 2021, the Debtors proposed a voluntary surrender of the Collateral to

SGIC. Accordingly, SGIC provided the Debtors with a proposed foreclosure and surrender

agreement.

         13.    In March 2021, in lieu of a voluntary surrender, the Debtors instead proposed that

SGIC designate an entity to exercise the option under the Option Agreement. Accordingly, at the

Debtors’ suggestion, an affiliate of SGIC (CTS VI, LLLP) exercised the option under the Option

Agreement and the parties commenced negotiating and preparing the necessary option exercise

transaction documents. As part of the contemplated transactions, SGIC or its assigns would have

assumed and paid certain liabilities and would have released Mr. Tucker from his (substantial)

personal liability.

         14.    In the midst of those activities, and SGIC’s and its affiliates’ good faith negotiations

regarding the option exercise, without warning, the Debtors filed voluntary Chapter 11 petitions,

apparently to seek leverage in the negotiations between the Debtors and SGIC and its affiliates,

raising serious questions about the good faith of these filings.




                                                   4
              Case 21-12567-MAM           Doc 30      Filed 03/23/21     Page 5 of 10




                                           ARGUMENT

I.     THE MOTION SHOULD BE DENIED BECAUSE SGIC’S INTEREST IN CASH
       COLLATERAL WILL NOT BE ADEQUATELY PROTECTED.

       15.     Under section 363(c)(2)(A) of the Bankruptcy Code, a debtor is not allowed to use

cash collateral unless the debtor obtains the consent of the creditor with the secured interest in such

cash collateral. Here, SGIC has not consented to the Debtors’ use of cash collateral.

       16.     Alternatively, a debtor may obtain the use of cash collateral under section

363(c)(2)(B) if the Court, after notice and hearing, authorizes such use of cash collateral in

accordance with the provisions of that section. A prerequisite for a court’s approval of a debtor’s

request to use cash collateral is that adequate protection be provided to the party with a secured

interest in cash collateral under section 363(e). In re Delco Oil, Inc., 599 F.3d 1255, 1258 (11th

Cir. 2010); In re Martin, 761 F.2d 472, 475 (8th Cir. 1985). Section 361 provides that adequate

protection may take the form of (1) periodic cash payments, (2) additional or replacement liens,

and (3) such other relief as will result in the realization by the secured creditor of the indubitable

equivalent of its interest in the property. 11 U.S.C. § 361.

       17.     What constitutes adequate protection is decided on a case-by-case basis. See, e.g.,

In re George Ruggiere Chrysler-Plymouth, Inc., 727 F.2d 1017, 1019 (11th Cir. 1984) (requiring

individual determination of value of secured interest and whether use of cash collateral threatens

that value); Matter of Karl A. Neise, Inc., 16 B.R. 600, 601 (Bankr. S.D. Fla. 1981) (“What

constitutes adequate protection varies with the facts and circumstances of each particular

case . . . .”); In re Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y. 1996) (“the determination of

adequate protection is a fact-specific inquiry . . . left to the vagaries of each case”); In re Beker


                                                  5
               Case 21-12567-MAM          Doc 30      Filed 03/23/21     Page 6 of 10




Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986) (the application of adequate protection “is

left to the vagaries of each case, but its focus is protection of the secured creditor from diminution

in the value of its collateral during the reorganization process”) (citation omitted).

       18.     The critical purpose of adequate protection is to guard against the diminution in the

value of a secured creditor’s collateral during the period when such collateral is being used by the

debtor in possession. Matter of Karl A. Neise, Inc., 16 B.R. 600, 601 (Bankr. S.D. Fla. 1981); In

re 495 Central Park Avenue Corp., 136 B.R. 626, 631 (Bankr. S.D.N.Y. 1992).

       19.     The Debtors bear the burden of proof of the issue of adequate protection. 11 U.S.C.

§ 363(p)(1).

       20.     For adequate protection, the Debtors propose to provide SGIC with a replacement

lien. However, the Debtors have not demonstrated that a replacement lien will protect SGIC’s

interest in the Debtors’ cash collateral from diminution in value, because they have not

demonstrated that SGIC is protected by a sufficient “equity cushion”.

       21.     The Debtors rightly acknowledge that SGIC has an interest in cash collateral, but

nowhere does the Motion disclose the amount owed under the Loan Agreement. The Debtors

cannot claim ignorance, as they received multiple demand letters from SGIC in January 2021,

including a full itemized detail of the amount owed as of December 31, 2020: not less than

$9,757,846.

       22.     The Debtors have also failed to establish that SGIC is protected by an equity

cushion, because they have not established by any evidence presented to this Court as to the value

of SGIC’s collateral. The only “evidence” provided by the Debtors is their statement in footnote

4 that the Debtors’ business is worth somewhere between $33 million to $60 million, based on an

out-of-date net present value of the stream of premium payments that was projected to occur over



                                                  6
              Case 21-12567-MAM          Doc 30      Filed 03/23/21    Page 7 of 10




a ten year period. That valuation depended on account policy renewal assumptions and other

assumptions that are no longer true. The Debtors’ book of business has declined since August

2020, and the present bankruptcy cases will almost certainly mean a higher rate of non-renewals.

The Debtors have not established that SGIC is protected by a sufficient equity cushion to allow

the Debtors’ use of cash collateral.

       23.     The only thing that is certain is that the Debtors propose to use up SGIC’s cash

collateral. The only evidence in the record, in the form of the budget attached to the Motion (the

“Budget”), shows a steady decline in the Debtors’ cash balance. The Debtors have provided no

evidence that the value of SGIC’s collateral base will be stable over the course of the period in

which it seeks to use cash collateral.

       24.     In addition, the Debtors have not proposed to make monthly payments or any other

form of adequate protection to ensure that SGIC realizes the indubitable equivalent of its interest

in the property under 11 U.S.C. § 361(3).

       25.     Finally, the Debtors have also failed to demonstrate a need to use cash collateral on

an emergency basis. Fed. R. Bankr. Pro. 4001(b)(2) provides that the court may authorize use of

cash collateral on shorter than 14 days’ notice but the court may authorize such use only to the

extent necessary to avoid immediate and irreparable harm. The Motion and Budget show the

Debtors have access to PPP loan proceeds of at least $386,000 to pay expenses. SGIC does not

claim a perfected lien in those loan proceeds. They appear to be more than sufficient to pay

projected expenses totaling $309,420 for the period of use. Therefore, there is no need to use cash

collateral subject to SGIC’s lien on an emergency basis.




                                                 7
              Case 21-12567-MAM          Doc 30        Filed 03/23/21   Page 8 of 10




                                         CONCLUSION

       For the foregoing reasons, SGIC respectfully requests that the Court deny the Debtors’

motion for order authorizing use of cash collateral.

                                              /s/ Lara Roeske Fernandez
                                              LARA ROESKE FERNANDEZ
                                              Florida Bar No. 0088500
                                              lfernandez@trenam.com
                                              TRENAM, KEMKER, SCHARF, BARKIN,
                                              FRYE, O’NEILL & MULLIS, P.A.
                                              101 E. Kennedy Blvd., Suite 2700
                                              Tampa, FL 33602
                                              Tel: (813) 223-7474
                                              Attorneys for Southern Guaranty Insurance
                                              Company


                                              /s/ Clinton E. Cutler
                                              CLINTON E. CUTLER
                                              Minnesota Bar No. 158094 (pro hac pending)
                                              ccutler@fredlaw.com
                                              JAMES C. BRAND
                                              Minnesota Bar No. 387362 (pro hac pending)
                                              jbrand@fredlaw.com
                                              FREDRIKSON & BYRON, P.A.
                                              200 South Sixth St., Suite 4000
                                              Minneapolis, MN 55402
                                              Tel: (612) 492-7000
                                              Attorneys for Southern Guaranty Insurance
                                              Company




                                                 8
Case 21-12567-MAM   Doc 30   Filed 03/23/21   Page 9 of 10
            Case 21-12567-MAM         Doc 30      Filed 03/23/21   Page 10 of 10




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 23, 2021, a true and correct copy of the foregoing
was furnished by Notice of Electronic Filing to: Jacqueline Calderin, Esq., jc@agentislaw.com;
Robert P. Charbonneau, Esq., rpc@agentislaw.com; Office of the U.S. Trustee,
USTPRegion21.M.M.ECF@usdoj.gov and to all those receiving electronic notice.

                                           /s/ Lara Roeske Fernandez
                                           Attorney




                                             10
